Citation Nr: 9927940	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-09 237 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1956.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of an inservice back injury, a post-
service diagnosis and some evidence linking the post-service 
diagnosis to service has been presented.

2.  Competent evidence attributing bladder outlet 
obstruction, kidney stones, kidney tumor, kidney cyst, 
urinary tract infection, chronic hematuria, or nephritis to 
service has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a low 
back injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a kidney disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has perfected claims for service connection for 
a low back injury and a kidney disability. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection is warranted when a chronic disease, which 
includes nephritis or renal calculi, is manifested during 
service or to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.


Residuals of a Low Back Injury

In support of his claim, the appellant submitted letters that 
document his involvement in an inservice motor vehicle 
accident.  At the conclusion of the VA examination in 
December 1993, the examiner stated:

IMPRESSION:  Pending X-rays.  Mixed 
arthritis with history of low back injury 
in the service and subsequent 
degenerative and probably disk changes, 
but today I can't identify a level.  Both 
psoriasis and trauma can contribute.  
Gout seems to be under medical control at 
this time, but obesity contributes.

Associated X-rays of the lumbar spine revealed intact 
pedicles.  There was no displacement or fracture seen.  
Anterior hypertrophic spurs are noted to a mild degree at 
most levels.

Initially, the Board notes that it views the issue of well-
groundedness in a vacuum.  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  The doctor's statement is 
sufficiently vague to establish a well-grounded claim for 
service connection for residuals of a back injury.  38 
U.S.C.A. § 5107(a) (West 1991).  However, the Board finds it 
to be so confusing a conclusion as to make it impossible for 
the Board to determine its weight or credibility.  
Additionally, it is unclear whether the lumbar spine X-rays 
were ever reviewed.  Further clarification is necessary.

Kidney Disability

At the time of a May 1953 enlistment examination, the 
appellant's genitourinary system was normal.  He denied 
frequent or painful urination, kidney stones or blood in the 
urine.  An August 1953 note indicated kidney trouble.  The 
appellant complained of a backache with urination of three 
weeks duration.  Urinalysis was microscopically abnormal, 
positive for infection of the lower urinary tract.  The 
examiner indicated that the diagnosis was probably muscular 
backache.  The appellant returned in September 1953 
complaining of bilateral backache with urination and with 
exercise.  Urinalysis was microscopically normal.  In July 
1954 the appellant complained of chills.  His backache 
persisted.  He was sent for evaluation with a provisional 
diagnosis of acute glomerulonephritis.  He reported a past 
history of acute nephritis at age 14 with no recurrence 
since.  He reported lumbar backache for 3 days with swelling 
of his eyelids the day prior, that had diminished during the 
day.  There was no spasm of the lumbar musculature, no 
costovertebral angle tenderness and good range of motion of 
the spine.  The impression was of muscle strain of the lower 
back.  Kidney function appeared normal.

On examination in May 1956, the genitourinary system was 
normal.  The appellant denied frequent or painful urination, 
kidney stone or blood in the urine.  Urinalysis was 
microscopically negative.  In June 1957, his genitourinary 
system was normal and he denied frequent or painful 
urination, kidney stone or blood in the urine.  Urinalysis 
was microscopically negative.

Dr. Boyd provided a list of the appellant's medical 
conditions in November 1993 that included uncontrolled 
hypertensive cardiovascular disease, hyperlipidemia, 
hypercholesterol, recurrent hematuria, gout, gouty arthritis, 
arthritis, recurrent diverticulitis, angina, recurrent upper 
respiratory infections, and a chronic rash.  His symptoms 
included shortness of breath, elevated blood sugar and 
elevated blood pressure.  Dr. Boyd's medical records between 
1984 and 1993 documented treatment for these conditions.  The 
appellant had left flank pain in 1988.

A VA examination was conducted in December 1993.  The 
appellant reported two mild urinary tract infections in 
service.  He had mild dysuria that responded promptly to 
medication.  He had no difficulties for the next 20-30 years.  
He had a renal cyst in 1988 that was treated with aspiration.  
He has had no problems since then.  The appellant reported 
difficulty with bladder obstruction symptoms like nocturia, 
decreased size and force of the stream and occasional 
episodes of urgency incontinence.  On examination the penis 
was uncircumcised and normal.  The testes were normal in size 
and consistency.  The prostate was enlarged, grade 1+, smooth 
and nontender.  

The appellant testified before the RO in July 1995.  His 
lower back hurt in service and the doctor he saw treated him 
for a kidney infection.  That was all he had done.  No one 
indicated that there was any residual damage from that 
infection.  He has had kidney problems ever since he got out 
of service.  He had a kidney stone removed.  Then he 
developed tumors on the kidneys in 1988.  He thought his 
kidney problems came about because of the water he had to 
drink while stationed in Korea.

The claim for service connection for a kidney disability is 
not well grounded.  A provisional diagnosis of acute 
glomerulonephritis in 1954 was determined to be of muscular 
origin after the kidney function appeared normal.  He denied 
any urinary tract difficulties in 1956 and 1957 and 
examinations were normal.  Accordingly, the Board concludes 
that any inservice urinary tract infections were acute and 
resolved without residuals.  There is no competent evidence 
that nephritis was manifested in service or to a compensable 
degree within 1 year after separation from service, or that 
there was chronic nephritis or renal calculi during service. 

Although there was an inservice provisional diagnosis of 
acute glomerulonephritis, the diagnosis was never actually 
established during or after service.  Therefore, 
"chronicity" was not established at that time.  38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.303(b).

Bladder outlet obstruction with an enlarged prostate was 
diagnosed on VA examination in 1993, however it was not 
attributed to service or any inservice urinary tract 
infections.  The appellant has reported a history of a kidney 
stone and a kidney tumor or cyst in 1988, however there is no 
competent evidence that attributes these to service.  In 
addition, there is no competent evidence that renal calculi 
were manifest during service or within one year after 
separation from service.  Dr. Boyd indicated that the 
appellant had been treated for chronic hematuria, however he 
did not attribute this to service.  Competent evidence that 
attributes any current genitourinary tract disability to 
service has not been presented.

The Board is aware that in service medical records the 
appellant reported a preservice history of nephritis.  
However, this was not identified at induction into service or 
confirmed at any time during service.  Therefore, the Board 
views this claim for service connection for a kidney 
disability as a claim for direct service connection, rather 
than a claim based on aggravation of a preexisting condition.  

Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant has 
testified that he believes the water he drank in Korea led to 
the development of inservice and post-service kidney 
problems.  The appellant lacks the medical training and 
expertise to render a competent opinion in that regard, and 
cannot serve to well ground his claim.  

The Board has noted the appellant's testimony that he had 
kidney problems ever since the inservice infections.  
However, when viewed with all the evidence, this statement 
does not serve to demonstrate continuity of symptomatology.  
The inservice medical records attributed his low back 
complaints to a muscular strain and not to kidney disease.  
While still in service, the appellant himself denied frequent 
or painful urination, kidney stone or blood in the urine in 
1956 and 1957.  His genitourinary examinations were normal on 
both those occasions.  To the VA examiner, the appellant 
denied kidney problems for 20-30 years.  Accordingly, the 
Board concludes that the appellant's testimony in that regard 
is not credible.  Additionally, no competent opinion has been 
offered that links any post-service symptomatology or 
diagnosis to service.  The claim for service connection for a 
kidney disability to include chronic hematuria, kidney cyst, 
kidney tumor, renal calculi, nephritis, or bladder outlet 
obstruction with enlarged prostate is not well grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (when the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).  Although 
when a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in the Supplemental Statement of the 
Case issued in August 1995.  Furthermore, in the hearing 
before the RO in July 1995, the hearing officer, the 
appellant and his representative discussed the development of 
further medical evidence.  At the conclusion of the hearing, 
the appellant agreed to submit release of information forms 
to permit the further development of private medical records, 
although the appellant was very vague in detailing the year 
and location of prior treatment.  In the August 1995 
Supplemental Statement of the Case, the RO noted that the 
appellant had never submitted the release of information 
forms.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  VA's duty is 
just what it states, a duty to assist, not a duty to prove a 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991), see also 
Franzen v. Brown, 9 Vet. App. 235 (1996); Epps v. Brown, 9 
Vet. App. 341 (1996).  The actions of the RO complied with 
38 C.F.R. § 3.303 (1998).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  The 
Board acknowledges that it has decided the present appeal as 
to these issues on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.



ORDER

The claim for service connection for residuals of a low back 
injury is Remanded.  Service connection for a kidney 
disability is denied.


REMAND

Additional clarification and development is necessary for the 
equitable resolution of this claim.  Accordingly, this claim 
is REMANDED for the following:

The claims folder should be returned to a 
VA examiner, preferable the examiner who 
conducted the December 1993 VA 
examination.  The examiner must review 
the service medical records and all the 
evidence contained in the claims folder 
and note this in the report.  The 
impression at the conclusion of the 
December 1993 should be explained, 
specifically:

a. Enter a clear diagnosis.

b. State whether this current disability 
is attributable to an inservice event or 
diagnosis including a motor vehicle 
accident in 1953.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has or can obtain evidence that attributes the 
post-service diagnosis to service, that evidence must be 
submitted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

